EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should thechanges and/or additions be unacceptable to applicant, an amendment may befiled as provided by 37 CFR 1.312. To ensure consideration of such anamendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonecorrespondence with Stephen G. Midgley (Reg. No. 57,678) on 01/14/2021.
The application has been amended as follows: 
1.    (Currently Amended) A method of controlling an appliance in a network, the
method including:
enabling communication between a communication device of the appliance and an external device via the network and a server external to the network;
enabling a remote control mode of the appliance;
receiving, by the appliance, a first input including a selection of an operation to be executed by the appliance; and
prior to the execution of the selected operation by the appliance, one of detecting by the appliance or receiving by the appliance, wherein:
detecting by the appliance includes detecting while operating the appliance in the remote control mode, one of a plurality of disabling events indicative 
receiving by the appliance includes receiving a second input, from the external device via the server, and executing the selected operation in response to the second input.
detecting one of the plurality of disabling events includes an opening of a door of the appliance detected by a door sensor of the appliance, a period of time elapsed between receiving the first input and receiving the second input exceeding a preset threshold, or a period of inactivity of the appliance exceeding a preset threshold;
maintaining operation of the appliance in response to receiving a verification input; and
canceling the selected operation to be executed by the appliance in absence of a verification input.
2. (Original) The method of claim 1, wherein receiving a first input includes:
receiving the first input through a control panel of the appliance, or receiving the first input by the communication device of the appliance from the external 
3.    (Previously Presented) The method of claim 2, wherein the detecting one of the plurality of disabling events while operating the appliance in the remote control mode includes an opening of a door of the appliance detected by a door sensor of the appliance, a period of time elapsed between receiving the first input and receiving the second input exceeding a preset threshold, or a period of inactivity of the appliance exceeding a preset threshold.
4.    (Canceled)
5.    (Original) The method of claim 3, further comprising:
detecting at least one of a set motion external to the appliance captured by a motion sensor of the appliance, a set image external to the appliance captured by an image sensor of the appliance, or the external device within a set proximity of the appliance; and
maintaining operation of the appliance based on the detection of at least one of the set motion, the set image, or the external device within the set proximity.

sending, by the appliance via the network, a verification request to the external device, the verification request including information related to the detected disabling event and the detected at least one of the set motion or the set image;
receiving, by the appliance, from the external device via the network, a verification command in response to the verification request; and
maintaining operation of the appliance in response to the verification command.
7.    (Original) The method of claim 1, wherein receiving a first input includes: receiving, through a control panel of the appliance, the selection of the operation
including at least one operating parameter associated with the operation; and
thereafter enabling the remote control mode of the appliance, including receiving, through the control panel of the appliance, a pause command and pausing execution of the selected operation in response to the pause command.
8.    (Canceled)
9.    (Previously Presented) The method of claim 1, wherein receiving the verification input includes:

10.    (Original) The method of claim 7, wherein executing the operation in response to the second input includes:
receiving, at the communication device of the appliance, the second input, the second input being transmitted to the communication device from the external device via the external server and the network; and
releasing the pause on the selected operation, and executing the selected operation, in response to the second input.
11.    (Original) The method of claim 1, wherein receiving a first input includes: receiving, by the communication device of the appliance, the first input, the first input being transmitted to the communication device from the external device via the external server and the network.
12.    (Original) The method of claim 11, wherein receiving a second input includes: receiving, by the communication device of the appliance, the second input, the
second input being transmitted to the communication device from the external device via the external server and the network, the second input including a request to execute the selected operation; and

13.    (Original) The method of claim 12, wherein executing the selected operation in response to the second input includes:
receiving, by the communication device of the appliance, in response to the transmission of the captured image, a confirmation command confirming the request to execute the selected operation; and
executing the selected operation in response to the confirmation command.
14.    (Previously Presented) The method of claim 12, further comprising: disabling the remote control mode when one of the plurality of disabling events includes an opening of a door of the appliance detected by a door sensor of the appliance, a period of time elapsed after receiving the first input and prior to receiving the second input exceeding a preset threshold, a period of inactivity of the appliance exceeding a preset threshold, a period of time elapsed after transmitting the captured image and prior to receiving the confirmation command exceeding a preset threshold, or receiving of a cancel command through the control panel of the appliance or from the external device via the external server and the network.

receiving, by the communication device, in response to the transmitted SSID, a received signal strength identifier (RSSI) of the external device;
confirming, by the communication device, in response to the received RSSI, that a local IP address of the external device corresponds to the network of the appliance;
comparing, by the communication device, the received RSSI to a set threshold; and
enabling the remote control mode of the appliance when it is confirmed that the local IP address of the external device corresponds to the network of the appliance and the received RSSI is greater than or equal to the set threshold, allowing remote control of the appliance by the external device.
16.    (Original) The method of claim 1, wherein receiving a first input comprises receiving a first input at a control panel of the appliance selecting the operation to be executed and executing the operation, and receiving a second input from the external device comprises receiving an input from the external device changing at least one operating parameter of the operation being executed.

a chamber included in the housing, the chamber configured to receive items therein for treatment;
a control panel configured to receive user input;
a controller configured to control operation of the appliance based on the user input received at the control panel; and
a communication device configured to provide for communication between the controller and an external server via a local network;
wherein, in a remote control mode of the appliance, the controller is configured to:
process a first input, the first input including a selection of an operation to be executed by the appliance; and
prior to the execution of the selected operation by the appliance, one of detect by the appliance or receive by the appliance, wherein:
detect by the appliance includes detecting while operating the appliance in the remote control mode, one of a plurality of disabling events indicative that the items received by the chamber of the appliance have changed, and in response to the detecting one of the plurality of disabling events, determine whether the one of a plurality of disabling events was intentional or unintentional, and in response to 
receive by the appliance includes receiving a second input, from an external device via the server, and execute the selected operation in response to the second input.
detecting one of the plurality of disabling events includes an opening of a door of the appliance detected by a door sensor of the appliance, a period of time elapsed between receiving the first input and receiving the second input exceeding a preset threshold, or a period of inactivity of the appliance exceeding a preset threshold;
maintaining operation of the appliance in response to receiving a verification input; and
canceling the selected operation to be executed by the appliance in absence of a verification input.
18. (Original) The appliance of claim 17, wherein the controller is configured to: receive the first input via the control panel of the appliance, the selection of the operation including at least one operating parameter associated with the selected operation;
pause execution of the selected operation to enable the remote control mode in response to a pause command included in the first input; and

19.    (Original) The appliance of claim 18, wherein the controller is configured to: receive the second input, transmitted from the external device to the
communication device via the external server and the network;
release the pause on the selected operation in response to the second input; and execute the selected operation in response to the release of the pause.
20.    (Canceled)
21.    (Original) The appliance of claim 17, wherein the controller is configured to receive the first input from the communication device, the first input being transmitted to the communication device from the external device via the external server and the network.
22.    (Original) The appliance of claim 21, wherein the controller is configured to receive the second input from the communication device, the second input being transmitted to the communication device from the external device via the external server and the network, the second input including a request to execute the selected operation.
23.    (Original) The appliance of claim 22, the appliance further comprising an image sensor located on the appliance to capture an image of the chamber, wherein, in response to the request to execute the selected operation, the image sensor is 
24.    (Original) The appliance of claim 23, wherein the controller is configured to: receive, in response to the transmission of the captured image, a confirmation
command confirming the request to execute the selected operation; and
execute the selected operation in response to the confirmation command.
25.    (Original) The appliance of claim 17, wherein the communication device is configured to:
transmit an SSID of the communication device;
receive, in response to the transmitted SSID, an RSSI of the external device, the external device being in communication with the network;
confirm, in response to the received RSSI, a local IP address of the external device corresponding to the network of the appliance;
compare the received RSSI of the external device to a set threshold; and enable the remote control mode of the appliance when it is confirmed that the local IP address of the external device corresponds to the network of the appliance and the received RSSI is greater than or equal to the set threshold, allowing remote control of the appliance by the external device.

Claims 1-3, 5-7, 9-19, 21-26 are allowed. 
5. The following is an examiner's statement of reasons for allowance:In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not teach, either singly or in combination, A method of controlling an appliance in a network, the method including: enabling communication between a communication device of the appliance and an external device via the network and a server external to the network; enabling a remote control mode of the appliance; receiving, by the appliance, a first input including a selection of an operation to be executed by the appliance; and prior to the execution of the selected operation by the appliance, one of detecting by the appliance or receiving by the appliance, wherein: detecting by the appliance includes detecting while operating the appliance in the remote control mode, one of a plurality of disabling events indicative that the contents of the chamber of the appliance has changed, and in response to the detecting one of the plurality of disabling events, determining whether the one of a plurality of disabling events was intentional or unintentional, and in response to a determination that the one of a plurality of disabling events was unintentional disabling the remote control mode 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is (571)272- 4317. The examiner can normally be reached on Monday-Thursday and Biweekly Friday 8:30am - 6:00pm. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        /VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449